WANAMAKER, J.
1. The administrative code, Vo. 109 Ohio Laws, ' 05 et seq., so far as it affects the Ohio State Medical Board, does not violate any provision of the state or federal constitution.
2. The law having provided for an appeal from the action of the State Medical Board, a party who das not exhausted his rights under such appeal cannot invoke a court of equity to enjoin the operation of the law upon the ground that the statute is in violation of some provision of the constitution.
3. Applicants for a license to practice any calling or profession under the laws of the State of Ohio must stand upon their individual rights and qualifications, and they may not join for the purpose of instituting a class suit to determine the unconstitutionality of an act of the general assembly.
4. Under Section 11271 General Code, actions against the Ohio State Medical Board ond other public officers having their official places of business in-Franklin county, and in no other county, can be instituted only in Franklin county.
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Matthias, Day and Allen, JJ., concur.